Citation Nr: 0833182	
Decision Date: 09/26/08    Archive Date: 10/02/08

DOCKET NO.  98-14 781	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. Morales, Associate Counsel




INTRODUCTION

The veteran served on active duty from July 1968 to January 
1972.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a March 1998 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Houston, 
Texas, which found there was not new and material evidence 
sufficient to reopen the veteran's claim for service 
connection for PTSD.  The veteran's claim is now under the 
jurisdiction of the RO in Phoenix, Arizona.  The Board 
reopened and then remanded the claim in December 2003.  In 
June 2006, the Board remanded the claim again for further 
development.

The appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

In June 2006, the Board remanded this claim for proper 
development of the veteran's alleged stressors, which were 
particularly vague as the veteran did not recall specific 
events.  However, the veteran did allege that his base was 
attacked.  The veteran was stationed at the Phan Rang Air 
Force Base in Vietnam from November 1970 to February 1972.  
In May 2007, the U.S. Army and Joint Services Records 
Research Center (JSRRC) (formerly, the U.S. Armed Services 
Center for Unit Records Research (CURR)) verified that there 
were five rocket/mortar attacks on Phan Rang while the 
veteran was stationed there.

The June 2006 remand ordered the VA to schedule the veteran 
for a VA examination if the records established the 
occurrence of an alleged stressor.  Despite the JSRRC 
verification that the veteran's base was attacked, as he 
alleged, he was not afforded an examination and his claim was 
denied in a February 2008 supplemental statement of the case 
based on the lack of a verified stressor.  The Board notes 
that the standard for evaluation of PTSD stressors is not an 
objective "would evoke . . . in almost anyone" standard, but 
rather is a subjective standard (e.g., whether a person's 
exposure to a traumatic event and response involved intense 
fear, helplessness, or horror).  Cohen v. Brown, 10 Vet. App. 
128, 140-141 (1997).  In addition, a court decision indicated 
that a rocket attack at a large base in Vietnam may be a 
sufficient PTSD stressor, and a veteran's claimed personal 
exposure to the rocket attack will be satisfactorily 
corroborated by his presence with his unit which was known to 
be generally exposed to the rocket attack.  Pentecost v. 
Principi, 16 Vet. App. 124 (2002).  

The Board concludes that in the present case, as one of the 
veteran's stressors has been verified, he is entitled to the 
VA examination ordered in the June 2006 remand, and must be 
provided such examination as a matter of law.  See Stegall v. 
West, 11 Vet. App. 268 (1998) (the Board errs as a matter of 
law when it fails to ensure compliance with its remand 
orders, and further remand is mandated if it does not).  As 
such, this claim is remanded so that the examination can be 
scheduled.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the veteran for an 
examination with a VA psychiatrist.  
The entire claims file must be made 
available to the VA examiner.  
Pertinent documents should be reviewed, 
particularly the veteran's verified 
stressor of attacks on his base in 
Vietnam.  The examiner should assign 
any relevant psychiatric diagnoses.

If a diagnosis of PTSD is made, the 
examiner should state whether the 
veteran's current PTSD is at least as 
likely as not related to the 
mortar/rocket attacks on the veteran's 
base in Vietnam.

The term "at least as likely as not" 
does not mean "within the realm of 
medical possibility." Rather, it means 
that the weight of medical evidence 
both for and against a conclusion is so 
evenly divided that it is as medically 
sound to find in favor of causation as 
it is to find against causation.

2.  After completing the above action, 
the claim should be readjudicated.  If 
the claim remains denied, a supplemental 
statement of the case should be provided 
to the veteran and his representative.  
After the veteran and his representative 
have had an adequate opportunity to 
respond, the appeal should be returned 
to the Board for appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
MICHAEL MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

